ORDER

PER CURIAM.
James Gardner appeals from the judgment of the trial court following a jury verdict that committed him to the Custody of the Missouri Department of Mental Health as a sexually violent predator.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).